- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers ID (CNPJ/MF): 04.032.433/0001-80 Company Registry (NIRE): 33300275410 Publicly Held Company NOTICE TO THE MARKET Rio de Janeiro, May 27, 2010  Pursuant to CVM Official Letter CVM/SGE/001/03, of January 22, 2003, and to article 12, caput, of CVM instruction 358, of January 3 2002, Contax Participações S.A. (Company) (Bovespa: CTAX3 and CTAX4) announces that it has received a letter from SKOPOS ADMINISTRADORA DE RECURSOS LTDA. , written on May 27 2010 , announcing that it has reached a 6.70% participation in preferred shares of the Company, equivalent to 2,458,700 shares of that type, which does not alter the Company´s control and administrative structure. Sincerely, Michel Neves Sarkis Chief Financial and Investor Relations Officer CONTAX PARTICIPAÇÕES S.A. " São Paulo, May 27, 2010. To: COMISSÃO DE VALORES MOBILIÁRIOS  CVM Rua Sete de Setembro, 111  33º andar Rio de Janeiro At.: Superintendência de Relações com Empresas Sra. Elizabeth Lopez Rios Machado C/c CONTAX PARTICIPAÇÕES S.A. At. Sr. Michel Sarkis Diretor de Relações com Investidores e-mail: rpcuesta@contax.com.br ; ri@contax.com.br ; msarkis@contax.com.br telefone: (021) 3131- 0692 Subject: Acquisition of Preferred Shares of Contax Participações S.A. Dear Sirs, SKOPOS ADMINISTRADORA DE RECURSOS LTDA. , inscribed in the corporate roll of taxpayers (CNPJ/MF) under nº 04.368.986/0001-08, with registered offices at Alameda Tocantins, 75 -1º andar  sala 101  Alphaville Industrial  Barueri  SP and SKOPOS INVEST -ADMINISTRADORA DE RECURSOS INTERNACIONAIS LTDA. , inscribed in the corporate roll of taxpayers (CNPJ/MF) under nº 08.749.411/0001-96, with registered offices at Rua Viradouro, 63  4º andar - conjto 41  Itaim Bibi - SP, hereby announces to the market, in accordance with CVM instruction 358/02, that its investment funds and its non-resident investors legally represented by these Institutions, reached a 4.11% of participation of Contax Participações S.A., through the ownership of 2,458,700 or 6.70% of the Companys preferred shares. No signed agreement or contract regulating the exercise of voting rights or the purchase and sale of securities issued by the company has been made. Sincerely, SKOPOS ADMINISTRADORA DE RECURSOS LTDA. SKOPOS INVEST - ADMINISTRADORA DE RECURSOS INTERNACIONAIS LTDA " SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 10, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
